ORDER
Upon consideration of the order entered in this case on December 7, 1993, vacating the judgment of the district court and remanding the matter for reconsideration in light of this court’s en banc decision in United States of America v. McGlocklin, 8 F.3d 1037 (6th Cir.1993); and
The court having determined that that order was entered improvidently;
It is ORDERED that the order of December 7, 1993 is hereby withdrawn and held for naught, and the judgment of the district court is hereby reinstated. The appeal is restored to the active docket, where it will await the decision of the court.